Citation Nr: 1030514	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  98-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for a right knee disorder, 
secondary to degenerative disc and facet disease of the lumbar 
spine.

2.	Entitlement to service connection for a left knee disorder, 
secondary to degenerative disc and facet disease of the lumbar 
spine.

3.	Entitlement to service connection for hemorrhoids, secondary 
to service-connected irritable bowel syndrome (IBS).

4.	Entitlement to service connection for a joint disability 
(claimed as fibromyalgia/ chronic fatigue syndrome), as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.	Entitlement to service connection for a skin disability, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.	Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD), as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

7.	Entitlement to total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) in the 
Army National Guard from April 1964 to September 1964. He had 
further reserve duty until January 1970, and then in February 
1974 enlisted in the Naval Reserve.       The Veteran also had a 
period of active duty service from January 1991 to           May 
1991, which included service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, originally from a December 1997 rating decision 
denying claims for service connection for hemorrhoids, joint 
pains, a skin disorder, and a psychiatric disorder. The Veteran 
has since clarified that the disability identified as "joint 
paints" includes consideration of fibromyalgia and/or chronic 
fatigue syndrome. Also on appeal is an April 2002 decision 
denying a TDIU and a July 2008 decision denying service 
connection for a bilateral knee condition. 

As well, during pendency of the appeal, the RO considered and 
adjudicated a claim for service connection for PTSD, incidental 
to the claim initially raised pertaining to a psychiatric 
disorder. The Board has considered service connection for PTSD as 
part of the claim involving a generalized psychiatric disorder. 

A hearing at the Board's Central Office in Washington, D.C. was 
held in February 2001.  The Board in May 2001 remanded this case 
for further development and consideration.  Thereafter, the 
Veterans Law Judge (VLJ) who previously heard this case retired 
from the Board.  The Veteran elected to have a new hearing before 
the VLJ now deciding this case.  In May 2010 a Travel Board 
hearing was held before the undersigned. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  The duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Here, during the May 2010 
hearing, the undersigned noted that basis of the prior 
determinations and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
undersigned sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
This included identifying the opportunity to schedule further VA 
medical examinations.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims 
for benefits.  As such, the Board finds that, consistent with 
Bryant, VA complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

The Board is deciding the issue of service connection for 
hemorrhoids.  The remaining issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

The Veteran's hemorrhoids are proximately due to or the result of 
his service-connected IBS.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for service connection for hemorrhoids as secondary to 
service-connected IBS. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
hemorrhoids, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA), or for injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.6 (2009).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  In addition, a claimant is 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995). 

In a November 2008, Dr. J.L.S., private physician, stated that 
the Veteran at that time had IBS, hemorrhoids, and 
gastroesophageal reflux disease (GERD).  The IBS was intermittent 
and could be quite severe.  Hemorrhoids were considered related 
to IBS in terms of the fact that when having diarrhea, the 
Veteran's hemorrhoids would typically flare and cause him 
significant discomfort.  

In his January 2010 correspondence, Dr. A.B.L., another private 
physician treating the Veteran noted a longstanding complaint of 
internal hemorrhoids that went back at least as far as the early 
1980s. The Veteran also described a long history of irritable 
bowel syndrome, with intermittent constipation and diarrhea.  The 
presence of internal hemorrhoids was confirmed upon review of a 
colonoscopy report from 2007.  The physician estimated the 
severity of the hemorrhoids as grade three.  He further expressed 
the opinion that the Veteran's hemorrhoids were the direct of his 
irritable bowel syndrome, with frequent constipation and 
diarrhea.  Several treatment options were referenced. 

The presence of hemorrhoids is confirmed through the continuing 
records of VA outpatient treatment.

Based upon the above, there is a definitive medical relationship 
which has been established between hemorrhoids and service-
connected IBS, as to present the grounds to establish service 
connection.  The initial November 2008 physician's correspondence 
indicates that the hemorrhoids essentially were continually 
aggravated by service-connected IBS.  Under applicable law, the 
chronic aggravation of a nonservice-connected disability by a 
service-connected disability is a valid theory to demonstrate 
secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  Moreover, the more recent physician's 
letter of January 2010 identifies a direct etiological linkage 
between the Veteran's IBS, and the development of hemorrhoids.  
In both instances, the medical opinions provided were from 
treating physicians who had the opportunity to follow the 
Veteran's condition on a long-term basis, and therefore could 
provide a probative account of the etiology of the disability 
claimed.  Accordingly, the claim for service connection for 
hemorrhoids is being granted. 


ORDER

Service connection for hemorrhoids is granted. 

REMAND

The Board finds that the remaining claims on appeal necessitate 
further development prior to issuance of a decision on these 
matters. 

There is of record a November 2001 award letter from the Social 
Security Administration (SSA) which verified that the Veteran had 
entitlement to receive disability benefits from that agency.  
There is no information yet available as to what medical 
conditions provided the basis for this determination by SSA, 
including whether or not premised upon any of the current 
conditions for which service connection is claimed. Therefore, 
the SSA administrative decision to award benefits from that 
agency and supporting medical records may prove pertinent to the 
instant claims before VA.  Consequently, the case must be 
remanded to acquire this additional evidence. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In addition to obtaining the above records, there is further 
development action required. Under VA's duty to assist, VA will 
provide a medical examination where necessary to resolve a claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  The Board finds that a VA Compensation and 
Pension examination is warranted with regard to several of the 
remaining claims on appeal.

First and foremost, the Board's prior remand dated May 2001 
specifically directed that the Veteran be afford VA medical 
examinations pertaining to the diagnosis and etiology of his 
claimed conditions of joint pains, and a psychiatric disorder.  
The purpose of the requested examinations were to determine 
whether the Veteran had a disability of service origin, or in the 
alternative, a disability for which presumptive service 
connection would be recognized under 38 C.F.R. § 3.317 as having 
been associated with the Veteran's service in the Persian Gulf 
(then limited in scope to claims involving undiagnosed 
illnesses).  Unfortunately, neither VA examination was ever 
scheduled. 

Under VA law, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, such medical examinations should be duly scheduled 
in order to properly decide these claims.

With regard in particular to claimed "joint pains," there is 
medical evidence that must be directly taken into account by the 
examination provider in rendering an accurate and informed 
diagnosis, namely the prior diagnosis of possible 
fibromyalgia/chronic fatigue syndrome.  On a May 2007 VA 
examination of the lumbar spine, the VA examiner opined that the 
Veteran "most likely had chronic fatigue 
syndrome/fibromyalgia," but then qualified this diagnosis by 
stating that "overall this could be a physical manifestation of 
his underlying MHC [mental health clinic] issues" including 
active clinical depression and PTSD.  The purpose of the 
examination the Board is now requesting is to obtain a more 
definitive diagnostic picture that clearly states whether the 
Veteran indeed has either fibromyalgia or chronic fatigue 
syndrome.  Provided either is ultimately clearly diagnosed, 
presumptive service connection would be available under 38 C.F.R. 
§ 3.317 for one or both conditions based upon his Persian Gulf 
service. 

The Board also finds that another VA orthopedic examination is in 
order regarding the claimed conditions involving both knees. The 
Veteran had an April 2008 VA Compensation and Pension examination 
on these claimed disorders.  The diagnosis was bilateral knee 
pain, related to degenerative joint disease of the bilateral 
knees.  On the subject of what relationship knee disorders had to 
a service-connected back disability, the examiner stated that 
"years of altered gait from back pain could in theory have 
caused or aggravated his knee pain. However it is not likely to 
be the sole cause of knee pain."  The examiner then qualified 
that it would be resorting to mere speculation to give any 
further opinion. 

The Board considers this medical opinion to be incomplete. The VA 
examiner never specifically opined as to what occurred in this 
case, namely, whether a back disability played a role in to the 
development of knee problems.  Nor did the examiner explain why 
no definitive opinion could be given.  See Jones v. Shinseki, 23 
Vet. App. 382, 290 (2010) (before relying on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the review of the evidence).  So 
another examination to address the question of etiology must be 
ordered.

Moreover, as to his TDIU claim, a VA general medical examination 
is warranted to determine whether the Veteran is capable of 
securing and maintaining substantially gainful employment as the 
consequence of his service-connected disabilities. 

Apart from the above-requested medical examinations, there is a 
recent regulatory change which directly impacts the disposition 
of the Veteran's claim for service connection for a psychiatric 
disorder. Effective July 13, 2010, VA revised the regulation 
governing adjudication of claims for service connection for PTSD.  
See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)).  
The new regulation essentially removes the requirement that a 
claimant present objective corroboration of a claimed in-service 
stressor. Under the new standard, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD and that the veteran's symptoms are related to the claimed 
stressor, provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  The RO/AMC should incorporate this 
new standard in its readjudication of the Veteran's claim.

Finally, the outcome of the TDIU claim is likewise dependent in 
part upon whether the preceding claims for service connection are 
established.  Thus, the adjudication of the TDIU claim must be 
deferred pending the disposition of the several underlying claims 
for service connection that remain on appeal.            See 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been rendered).  

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed and all findings should 
be set forth in detail.  The VA examiner must 
state the diagnosis of all current 
psychiatric disabilities found to be present, 
and in doing so, must rule in or exclude a 
diagnosis of PTSD.  The VA examiner must next 
comment upon whether it is at least as likely 
as not (50 percent or greater probability) 
that each diagnosed psychiatric condition is 
etiologically related to an incident of the 
Veteran's service.  Provided further that 
PTSD is diagnosed, the examiner must directly 
consider the Veteran's account of an in-
service stressor and make the following 
determinations: (1) whether this stressor is 
adequate to support a diagnosis of PTSD; and 
(2) whether the Veteran's PTSD symptoms are 
related to the claimed stressor.

Provided the foregoing does not establish a 
psychiatric disability of service origin, the 
examiner is requested to comment upon whether 
the Veteran has a psychiatric condition (with 
memory loss, loss of concentration, and other 
cognitive difficulties) that by all available 
history, physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis.  The examiner is informed 
for purposes of this inquiry that under 38 
U.S.C.A. § 1117, a disorder that cannot be 
attributed to a known clinical diagnosis is 
subject to presumptive service connection 
based upon service in the Persian Gulf. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.	The RO/AMC should schedule the Veteran for 
an appropriate VA examination to determine 
the diagnosis of any current disabilities 
manifested by generalized joint pain, and 
then comment upon whether it is at least as 
likely as not (50 percent or greater 
probability) that each diagnosed condition is 
etiologically related to an incident of the 
Veteran's service.  The claims folder should 
be made available and reviewed by the 
examiner.

Provided the foregoing does not establish a 
disability of service origin, the examiner is 
requested to comment upon whether the Veteran 
has a condition manifested by joint pain that 
by all available history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  
For purposes of this inquiry that under 38 
U.S.C.A. § 1117, a disorder that cannot be 
attributed to a known clinical diagnosis is 
subject to presumptive service connection 
based upon service in the Persian Gulf.  
Moreover, the examiner must state whether the 
Veteran has current diagnoses of either 
fibromyalgia, or chronic fatigue syndrome 
under the guidelines specified at 38 C.F.R. § 
4.88a.  The examiner should indicate his 
review of the May 2007 VA examiner's prior 
determination in this regard as to possible 
fibromyalgia/ chronic fatigue syndrome.  

Finally, the examiner should state whether 
there is an etiological relationship between 
claimed conditions of the right and left 
knees, and service-connected degenerative 
disc and facet disease of the lumbar spine. 
The examiner should consider both initial 
causation of a knee condition by the service-
connected back condition, and the possibility 
that the Veteran's right and/or left knee 
conditions have been permanently aggravated 
by the same. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

4.	Then schedule the Veteran for a VA general 
medical examination.  The claims folder must 
be made available for the examiner to review.  
The examiner is requested to provide an 
opinion as to whether the Veteran is capable 
of securing and maintaining substantially 
gainful employment due to the severity of one 
or more of his service-connected 
disabilities.  In providing the requested 
determination, the examiner must consider the 
degree of interference with ordinary 
activities, including capacity for employment 
caused solely by the Veteran's service-
connected disabilities, as distinguished from 
any nonservice-connected physical or mental 
condition.  The requested opinion must also 
take into consideration the relevant 
employment history, or lack thereof.  If an 
opinion cannot be rendered without resorting 
to pure speculation, please explain why this 
is not possible.

5.	Thereafter, the RO/AMC should readjudicate 
the appeal.  In adjudicating the matter of 
service connection for PTSD, the RO/AMC 
should directly consider the revised 
regulations governing entitlement to that 
benefit, which took effect as of July 13, 
2010.  If any benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


